[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court heard the evidence at the Hearing in Damages calendar of May 14, 1999. The issue in the case is whether the defendant's contract with the plaintiff (Exhibit 1) was effectively assigned by the defendant, doing business under the name of Stratford Pizza, to Trisa Sue Ramey sometimes otherwise known as Trisa Zeko. The amount claimed by the plaintiff was not disputed.
The defendant testified that he went to the plaintiffs office CT Page 11693 sometime in October of New Haven known as Pizza Works. The plaintiff's vice president of operations, Sue McNamara testified that the plaintiff had no record of such a transfer.
The defendant and Ms. Ramey point out that in September of 1995 Ms. Ramey filed a petition in bankruptcy court in the district of Connecticut in which she listed a personal indebtedness owed to the plaintiff which she understood to reflect the account which she, acting as Pizza Works located in New Haven, owed to the plaintiff.
The plaintiffs records show that it received $625.00 from the defendant's Stratford pizza business on May 4, 1994. The plaintiff continued to carry the debt on its books in the name of Stratford Pizza long after the transfer and at least until June 30, 1998 (Exhibit B).
The court finds that the plaintiff's evidence is more credible and that the plaintiff has satisfied its burden of proof. The court expressly finds that no effective assignment of the account from the defendant, doing business as Stratford Pizza to Trisa Sue Ramey doing business as Pizza Works, ever occurred.
Judgment may enter in favor of the plaintiff in the amount of $6,071.11. Pursuant to paragraph 18 of exhibit 1 plaintiff's attorney is awarded counsel fees of $750.00.
THE COURT,
Mottolese, Judge